IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

ANNIINA SUOMINEN GUYAS,                     NOT FINAL UNTIL TIME EXPIRES TO
Former Wife,                                FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
      Appellant,
                                            CASE NO. 1D14-0289
v.

PAUL GUYAS,
Former Husband,

      Appellee.
_______________________________/


Opinion filed October 8, 2014.

An appeal from the Circuit Court for Leon County.
Barbara K. Hobbs, Judge.

Kristin Adamson, Tallahassee, for Appellant.

John C. Kenny, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.